
	

115 HR 2775 RH: Employee Privacy Protection Act
U.S. House of Representatives
2017-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 235
		115th CONGRESS1st Session
		H. R. 2775
		[Report No. 115–325]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2017
			Mr. Wilson of South Carolina (for himself, Ms. Foxx, Mr. Walberg, Mr. Roe of Tennessee, Mr. Byrne, Mr. Grothman, Mr. Allen, and Mr. Mitchell) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		September 25, 2017Additional sponsors: Mr. Ferguson, Mr. Francis Rooney of Florida, Mr. Duncan of South Carolina, Mr. Messer, Mr. Perry, Mr. King of Iowa, Mr. Loudermilk, and Mrs. Brooks of Indiana
			September 25, 2017
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on June 6, 2017
		
		
			
		
		A BILL
		To amend the National Labor Relations Act to require that lists of employees eligible to vote in
			 organizing elections be provided to the National Labor Relations Board.
	
	
 1.Short titleThis Act may be cited as the Employee Privacy Protection Act. 2.Lists of employees eligible to vote in electionsSection 9(c)(1) of the National Labor Relations Act (29 U.S.C. 159(c)(1)) is amended by adding at the end the following: Not earlier than 7 days after a final determination by the Board of the appropriate bargaining unit, the Board shall acquire from the employer a list of all employees eligible to vote in the election to be made available to all parties, which shall include the names of the employees, and not more than one additional form of personal contact information for the employee, (such as a telephone number, an email address, or a mailing address) chosen by the employee in writing..
		
	
		September 25, 2017
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
